              Case 2:19-cv-01884-RSL Document 14 Filed 07/22/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      BLAKE L. WARNER,
                                                                NO. C19-1884RSL
 9
                           Plaintiff,

10
                    v.                                          ORDER

11
      ALCOA ELECTRICAL AGENCY, et al.,

12
                           Defendants.

13
            This matter comes before the Court on plaintiff’s “Application for Court-Appointed
14
     Counsel.” Dkt. # 9. Mr. Warner is proceeding pro se and in forma pauperis. The Court has
15

16   discretion to request a court-appointed attorney on Mr. Warner’s behalf, see 28 U.S.C.

17   § 1915(e)(1), and this District has implemented a plan for court-appointed representation of civil
18   rights litigants. Pursuant to the plan, the Court reviewed plaintiff’s request for counsel and
19
     forwarded it to the Pro Bono Screening Committee for further review. See General Order,
20
     August 1, 2010, Section 3(c). The Screening Committee recommends that the Court appoint pro
21
     bono counsel in this matter for the limited purpose of consulting with Mr. Warner and further
22

23   evaluating the claims asserted.

24          Mr. Warner’s motion for appointment of counsel is therefore GRANTED. The Pro Bono
25   Coordinator is directed to seek a volunteer from the panel for the limited purpose of consulting
26
     with the plaintiff and further evaluating the claims alleged in the Amended Complaint.
27

28   ORDER - 1
              Case 2:19-cv-01884-RSL Document 14 Filed 07/22/20 Page 2 of 2



 1   Following such evaluation, pro bono counsel has the discretion to decide whether to further
 2   represent Mr. Warner with respect to such claim(s).
 3

 4         Dated this 22nd day of July, 2020.
 5                                              A
 6                                              Robert S. Lasnik
                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
